Title: Thomas Jefferson to John Wayles Eppes, 24 January 1817
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello Jan. 24. 17.
          
          Francis arrived here in good health the day before Yesterday. I think he cannot do better than to take this occasion of learning Spanish, because it is a language rarely taught in this country, and will be of great importance within his day. it is that too in which all the early history of America is written. I suppose he may acquire so much of it in 2. or 3. months as to pursue it easily himself afterwards.
          Martin begins to turn tolerably. I send some specimens of his turning by your servant, and one of them is of the head proposed to your garden posts. I added a neck to the ball, which however nearly doubles the work. about 20. are made, and the stuff all ready for the whole. but I do not think he can do two aday. still he had better go on with them here as long as you can let him stay; however this must be as is convenient to yourself. I shall give him a pass to go home the first week in February, unless you inform me in the mean time that you can conveniently spare him. had Francis come in a gig I should have sent mrs Eppes some shrubs which she has not; but shall not fail to avail myself of some other opportunity.
          I rejoice that your health permits you to return into public life, and that you are returning; nor is there any place where an honest disinterested patriot can be more useful than in the Senate of the US. I suppose you will hardly go to the call of the 4th of March, which I presume is a matter of ceremony. Patsy is absent with mrs Bankhead who is in the straw and very poorly. the rest of the family join in affectionate remembrances to mrs Eppes & yourself; be assured always of my sincere esteem & respect
          Th: Jefferson
        